Citation Nr: 0029899	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 24 to June 24, 
1969.

This case comes before the Board of veterans' Appeals (Board) 
on appeal from an April 1999 decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Atlanta, 
Georgia.


REMAND

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000 (effective November 9, 2000).  The 
duty to assist includes obtaining a VA examination when 
deemed necessary. 

A review of the record shows that pre-induction examinations 
conducted in April 1966 and January 1969 showed blood 
pressure readings of 120/72 and 136/80, respectively.  The 
appellant was seen at the dispensary in May 1969.  At that 
time it was reported that he was rejected at the blood center 
due to high blood pressure.  It was reported that he had a 
history of high blood pressure for two years and that he took 
medication briefly for this just prior to service.  The 
diagnosis was hypertension.  A medical board in June 1969 
indicated that he had persistent hypertension which existed 
prior to service and was not aggravated by active duty.

During a hearing before the undersigned member of the Board 
sitting at Atlanta, Georgia in November 1999, the appellant 
testified that he was treated shortly after service was 
medication for his hypertension was prescribed.  These 
records are not on file.



In accordance with the statutory duty to assist the appellant 
the case is REMANDED for the following actions:

1.  The RO should furnish appellant the 
appropriate release of information forms 
in order to obtain copies of all 
preservice medical records, which may 
contain blood pressure readings dated 
from 1966 until his entrance into active 
duty and post service treatment records 
covering the period from 1969 to 1991 
pertaining to treatment for hypertension.  

2.  Thereafter, the appellant should be 
scheduled for a VA examination by a 
specialist in cardiovascular disorders in 
order to determine the severity and 
etiology of the hypertension.  The claims 
folder and a copy of this REMAND are to 
be made available to the physician for 
review in conjunction with the 
examination. Following the examination it 
is requested that the examiner render an 
opinion as to when the hypertension was 
initially manifested?  If it is 
determined that the hypertension was 
present at the time of the appellant's 
entry into active duty the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
hypertension underwent a chronic increase 
in service beyond normal progression 
during active duty.  A complete rational 
for any opinion expressed should be 
included in the examination report.

3.  It is requested that the RO inform 
the appellant of the consequences of 
failing to report for a VA examination 
per 38 C.F.R. § 3.655 (2000).

4.  The RO is to ensure that the 
requirements set for in the Veterans 
Claims Assistance Act of 2000 have been 
met.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



